65 F.3d 172
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.James E. SHERROD, Appellant,v.Unknown SHANHAN, Cpl.;  Leon Barkdoll;  Pete Troy, Appellees.
No. 95-1178
United States Court of Appeals,Eighth Circuit.
Submitted:  Aug. 16, 1995Filed:  Aug. 18, 1995

Before FAGG, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Nebraska inmate James E. Sherrod appeals the district court's1 grant of summary judgment to defendants in his 42 U.S.C. Sec. 1983 action.  Having carefully reviewed the record and the parties' briefs, we conclude that no error of law or fact appears and that an opinion would lack precedential value.


2
Accordingly, we affirm.  See 8th Cir.  R. 47B.



1
 The Honorable Richard G. Kopf, United States District Judge for the District of Nebraska